—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered October 20, 1999, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fourth degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
The court properly denied defendant’s suppression motion without holding a Mapp /Dunaway hearing. Although the People’s voluntary disclosure form clearly indicated that the predicate for defendant’s arrest was an officer’s observation of an apparent drug transaction, which was described in detail, defendant’s moving papers failed to address this information (see People v Jones, 95 NY2d 721 [2001]; People v Mendoza, 82 NY2d 415 [1993]) or otherwise supply information sufficient to raise an issue of fact. We have considered and rejected defendant’s remaining arguments. Concur — Nardelli, J.P., Tom, Rosenberger and Gonzalez, JJ.